Title: Cash Accounts, May 1759
From: Washington, George
To: 



[May 1759]



Cash


May 4  
To Ditto [cash] of Ditto [Col. Custis’s Estate]
£406. 0.0



To Ditto of Ditto
3.10.0



To Ditto of Ditto
60. 0.0



To a Bill of Excha[nge] of Do for £40–9s. Sterg
54.12.2


May 11th
To Cash of Colo. Custis’s Estate
46. 7.6


Contra


May 4  
By Miles Richardson 5/.  By Racing £4
4. 5.0



By my Wife 3£.  A Negro of Docr Symmes £60
63. 0.0



By 9 Negro’s bot of Colo. [William] Churchill
406. 0.0



By a Bill of Excha. remitted Mr Rd Washington £40.9 Sterg.
54.12.2


May 9  
By Cash pd Miles Richardson—pr Acct
1. 4.0



By Ditto at Cards
0.17.6



By Ditto at Do
0. 3.9


16  
By Expences at Combs’s
0. 4.4 1/2



By Taxes Levies &ca pd Jno. Hardin Shff
5. 5.0



By Cash lost at Cards
5. 0.0



By Do pd Jno. Messmore for A Mare bot
12. 0.0



By Do gave Colo. Byrds Peter
0.10.0



By Do pd my Acct with Greenfield
2. 9.6



By Do pd Do with Mr Woodrow
7. 3.6



21  
By Do pd Do with Phil Bush
9.12.6



By Do pd Jno. Spore
10.0



By Do Exps. at Shannondoah
5.0



By Do at Colo. Fx quarter
2.6


24  
By Richard Stephen’s to pay for Corn
16. 7.9



By Do to pay for Plank
6. 0.0



By lost at Cards
17.6


